February 26, 2010

Robert Bryson

Chief Executive Officer

ConnectedLyfe, Inc.

912 West Baxter Drive

South Jordan, UT 84095

Re:  Service Provider and Operating Agreements




Dear Mr. Bryson:

This letter (this “Agreement”) documents the intent of Utah Telecommunication
Open Infrastructure Agency (“UTOPIA”) to enter into two separate agreements with
ConnectedLyfe, Inc., relative to: (1) ConnectedLyfe becoming a service provider
across UTOPIA’s network; and (2) UTOPIA’s willingness to transfer certain
interests in its wholesale video system to ConnectedLyfe, all subject to the
terms and conditions of the agreements to be negotiated between the parties.  It
is the mutual intent of the parties that the agreements will memorialize at
least the following terms and conditions:

ConnectedLyfe will provide UTOPIA the following:

1.

Pay UTOPIA $350,000 ($175,000 on or before March 1, 2010, $175,000 on or before
May 1, 2010).

2.

Assume recurring operating costs relative to UTOPIA wholesale video service in
the amount of $137,000 annually as previously documented to ConnectedLyfe, Inc.
by UTOPIA, which will be reconfirmed with all associated terms and conditions
under UTOPIA obligation.i

3.

Commit to 3 year term for service operation and delivery, with annual auto
renewal thereafter.

4.

Commit to UTOPIA first consumer commercial deployment of Connected Lyfe NextGen
Television Service Capabilities.

5.

Provide High Availability/Quality Service Level Agreements (“SLA”).

6.

Provide High Quality Customer Service and provide sufficient staffing to meet
customer needs.

7.

Provide UTOPIA reversion protection of Legacy and NextGen Platform so that in
the event of ConnectedLyfe’s failure to fulfill its obligations, UTOPIA’s video
product remains competitive and stable.




4852-6823-8853.1




--------------------------------------------------------------------------------

Mr. Robert Bryson

February 26, 2010

Page 2




8.

Provide UTOPIA Service Providers a more competitive and complete multichannel TV
service with co branding and bundling ability as allowed by content providers.

9.

Maintain current UTOPIA IP Television Service for rebundling by any UTOPIA
Service Providers .  UTOPIA and ConnectedLyfe will coordinate and manage with
the UTOPIA Service Providers an acceptable time table to end of life the UTOPIA
IP Television offering.  Both companies will notify and assist in transitioning
USPs receiving UTOPIA wholesale video offering to ConnectedLyfe’s offering upon
their discretion and the customer discretion

10.

Reduce  cost basis to USP's for the ConnectedLyfe IP Television services ,
including program fees and other actual operating costs.

11.

Reduce USP's set-top box (“STB”) cost basis from current UTOPIA wholesale rates
USP, can purchase from ADB and Amino.

12.

Reduce Programming Costs through both alternate Cooperative Carriage providers
as well as Direct Programmer negotiated agreements.

13.

Reimburse portion of operating expenses for shared TV service operation in the
amount of $6,250 per month while using UTOPIA Network Operations and Network
Engineering resources, and facilities

14.

Remain current in service fees owed to UTOPIA

15.

Provide UTOPIA Management and Executive Committee quarterly status reports

UTOPIA will provide ConnectedLyfe the following:

A.

100% ownership in the current UTOPIA IP Cable Television/Video system, rights,
and agreements, subject to Programmer approval, and subject to UTOPIA’s
reversionary rights identified in Paragraph 7 above.  

B.

The only UTOPIA facilitated remarketing, bundling of Television, for all
customers where UTOPIA is available, without limitation on other Utopia Service
Providers to wholesale, remarket, or bundle similar services on either Retail or
Wholesale basis.  To the extent a turnkey wholesale Digital Voice or High Speed
Internet service is operated by UTOPIA, ConnectedLyfe will be notified of the
same.

C.

100% operating responsibility, liability, and authority (based on SLA) and
subject to UTOPIA’s reversionary rights identified in Paragraph 7 above as
approved in writing with UTOPIA.

D.

3 year service provider rate discount to ConnectedLyfe retail IP service, to be
maintained prorata to any additional Utopia services provider pricing or
programs.




4844-0073-8053.1

4852-6823-8853.1




--------------------------------------------------------------------------------

Mr. Robert Bryson

February 26, 2010

Page 3




E.

Attornment provision to ensure the survivability of ConnectedLyfe’s terms and
conditions.

F.

Convertible ownership of all hard television system assets

G.

Technical cooperation for all enhancements certification in coordination with
UTOPIA as long as UTOPIA retains any right of ownership, including reversionary
rights.

H.

ConnectedLyfe naming and branding authority of the provided telecommunication
and entertainment services.

I.

ConnectedLyfe ownership in retail television subscribers, so long as they remain
connected to the UTOPIA network.

J.

ConnectedLyfe will use the UTOPIA network as the preferred network wherever the
network is available on a cost-competitive basis.

K.

For  the term of the agreement provide ConnectedLyfe the right to acquire USP TV
subscribers whose Service Providers are in default to UTOPIA, and for which
UTOPIA has exercised its contractual termination rights.  The right to acquire
shall be in accordance with a reasonable and fair process established by UTOPIA
through which with all Service Providers who are not in default with UTOPIA and
have an existing paid television service have a reasonable acquisition
opportunity.

L.

Provide ConnectedLyfe quarterly network deployment strategy, program, and status
reports.

M.

Provide an Advisor to the ConnectedLyfe Advisory Board.




Conditions Precedent:

The parties’ obligations as set forth herein shall be subject to the
satisfaction of the following conditions:

I.

A definitive Service Provider Agreement to be agreed upon by UTOPIA and
ConnectedLyfe;

II.

A definitive Video Systems Acquisition and Operations Agreement, to be agreed
upon by UTOPIA and ConnectedLyfe.

If these terms are satisfactory, please sign three copies and return two copies
to the UTOPIA.




4844-0073-8053.1

4852-6823-8853.1




--------------------------------------------------------------------------------

Mr. Robert Bryson

February 26, 2010

Page 4







UTAH TELECOMMUNICATIONS OPEN INFRASTRUCTURE AGENCY










By:/s/Kirt Sudweeks

Kirt Sudweeks

Acting Executive Director




CONNECTEDLYFE, INC.










By: /s/Robert Bryson

Robert Bryson

Chief Executive Officer




4844-0073-8053.1

4852-6823-8853.1




--------------------------------------------------------------------------------

Mr. Robert Bryson

February 26, 2010

Page 5







iUTOPIA to Coordinate with Connected Lyfe to ensure maximum flexibility to
reduce costs and commitments.




4844-0073-8053.1

4852-6823-8853.1


